Name: Commission Regulation (EEC) No 3683/88 of 25 November 1988 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 321 / 1326 . 11 . 88 COMMISSION REGULATION (EEC) No 3683/88 of 25 November 1988 fixing the import levies on live cattle and on beef and veal other than frozen tions and other information known to the Commission that the levies at present in force should be altered to the. amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than .frozen were fixed by Regulation (EEC) No 2312/88 (3), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 5 December 1988 . 3313/88 r) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2312/88 to the quota ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 198, 26. 7 . 1988 , p. 24.h) OJ No L 201 , 27 . 7. 1988, p. 83. ( «) OJ No L 293, 27. 10 . 1988 , p. 64 . No L 321 / 14 Official Journal of the European Communities 26. 11 . 88 ANNEX to the Commission Regulation of 25 November 1988 fixing the import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 55,240 55,240 55,240 22,444 22,444 22,444 22,444 22,444 125,947 125,947 125,947 125,947 125,947  Net weight  0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 0206 10 95 0210 20 10 0210 20 90 021-0 90 41 0210 90 90 1602 50 10 1602 90 61 104,956 104,956 104,956 83,965 125,947 125,947 42,644 42,644 42,644 42,644 34,116 ' 34,116 51,173 51,173 63,967 f 73,169 73,169 63,967 73,169 73,169 73,169 73,169 73,169 239,300 239,300 239,300 230,300 191,440 191,440 287,159 287,159 358,950 410,588 410,588 358,950 410,588 410,588 410,588 410,588 410,588 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20 . 5 . 1988 , p. 26).